



COURT OF APPEAL FOR ONTARIO

CITATION:
Willmot v. Quinte
    West (City), 2012 ONCA 825

DATE: 20121126

DOCKET: C55547 and C55548

Laskin, Blair and Tulloch JJ.A.

BETWEEN

Julie Willmot

Applicant (Appellant)

and

Committee of Adjustment for the Corporation of
    the City of Quinte West, Corporation of the Lower Trent Region Conservation
    Authority Corporation of the City of Quinte West, Marlene Crowe and Steven
    Crowe

Respondents (Respondents in Appeal)

AND BETWEEN

Julie Willmot

Plaintiff (Appellant)

and

Robert
    Allan Benton, Lynn Marie McMahon, Danielle Valentik, Re/Max Quinte Limited, Ian
    W. Brady, Jennie Marlene Crowe, Corporation of the City of Quinte West,
    Corporation of the Lower Trent Region Conservation Authority, Marlene Crowe and
    Steven Crowe

Defendants (Respondents to the
    Appeal)

Julie Willmot, self represented

Richard Coutinho, for the Public Guardian and Trustee

Paula Boutis, for Iler Campbell LLP

David DeMille and Suzanne Hunt, for the Corporation of Quinte
    West and agent for Steven & Marlene Crowe

Danielle Marks, for Lower Trent Conservation Authority

Heard: November 23, 2012

On appeal from the judgment of Justice Kenneth E. Pedlar
    of the Superior Court of Justice, dated May 2, 2012.

APPEAL BOOK ENDORSEMENT

[1]

We see no basis for interfering with the finding of Pedlar J.  who had
    been case managing all of these proceedings and approving the settlement
    entered into by the Public Guardian and Trustee as litigation guardian of Ms.
    Willmot. There was ample basis on the record before him supporting his
    conclusions: see
DeMichino v.Musialkiewicz
, 2012
    ONCA 458.

[2]

As one of many motions filed by Ms. Willmot before the motion judge on
    April 11, 2012, there was a motion by her under rule 7.06(2) for an order to
    continue the proceeding without the litigation guardian. It is unclear from the
    transcript of the proceedings, however, whether Ms. Willmot truly intended to
    pursue that motion but, in any event, we are satisfied that there was no
    admissible medical evidence that would have supported such an order at that
    time. Similarly, the fresh evidence tendered by Ms. Willmot on this appeal,
    even if admitted, does not change our view that there is no basis for
    interfering with the order of Pedlar J.

[3]

Nor do we see any basis for interfering with his order respecting the
    fees of Iler Campbell. It was open to Pedlar J. on the record before him to
    approve them, as he did.

[4]

Accordingly, the appeal is dismissed. Costs to the respondents fixed in
    the amount for $5000 all inclusive.


